In an action by a wife for a separation on the ground of nonsupport, the wife appeals from so much of an order of the Supreme Court, Westchester County, dated May 20, 1960, as denies her motion for temporary alimony and counsel fees. The order also provides “ that questions regarding alimony and counsel fees” are “referred to the trial court”. No appeal is taken from this provision. Order insofar as appealed from affirmed, without costs. Under the circumstances of this case, the order was not an improvident exercise of discretion. If the wife prevails, the trial count may grant alimony from the time of the commencement of the action, and may also make an appropriate award of counsel fees to her. Nolan, P. J., Beldock, Christ and Brennan, JJ., concur.